DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendments were submitted on 12/13/2021. Claim 1 have been amended. Claim 19 is new.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/21 are being considered by the examiner.
Claims Analysis
It is noted that claims 1-18 have “intended use” language such as “for receiving a fastening member therethrough for electrically connecting neighboring battery packs to each other,” “for insulating the bus bar” and “insulating” or “insulation” and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
By definition, a wall is defined as a structural element used to provide cover with or surround with (Merriam-Webster).
It bears noting that limitations "long shape" in the present claims, as instantly recited, simply require that Applicant's hollow portion requires some height or length. 

Claim Rejections - 35 USC § 102
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US Patent 5,804,770, on claims 1, 4-6, 8-16 are maintained. The rejection is further modified in view of the amended claims.
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Publication 2011/0223466), on claims 1, 4-10, 12-18 are maintained

Claim(s) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Maguire et al., on claims 1, 4-9, 12, 16-18 are withdrawn because the Applicant amended the claims.





The rejections under 35 U.S.C. 102(a)(1) as being anticipated by Lee are maintained. The rejections are further modified in view of the amended claims.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US Patent 5,804,770).
Regarding claim 1, the Tanaka reference discloses battery module comprising a plurality of battery packs (50), a bus bar defining a coupling hole (104) and a bus bar cover covering an end portion of the bus bar (103), the bus bar cover comprising a hollow portion through which a coupling hole (104) of the bus bar is exposed. A cover main body (105 with 108) defining the hollow portion through which the coupling hole of the bus bar is exposed (when the covering main body is opened), the hollow portion extending (from the bus bar toward 108) in a long shape from the coupling hole and in a direction away from the bus bar to a given height above the bus bar the sides of the bus bar (Fig. 7, within 131). First and second insulating (insulating from the atmosphere around it) walls extending from the cover main body adjacent the hollow portion along a length of the bus bar (123, 122). The first insulation wall faces one surface of the bus bar and is rotatably coupled to the cover main body adjacent the hollow portion along a 
Regarding claim 4, the Tanaka reference discloses the first insulating wall is rotatably connected to the cover main body (at 133).
Regarding claim 5, the Tanaka reference discloses a hinge portion (133) is placed between the first insulating wall (123) and the cover main body (115) to support rotation of the first insulating wall. 
Regarding claim 6, the Tanaka reference discloses a latching protrusion is provided on the first insulating wall to prevent separation of the first insulating wall form the bus bar (135). 
Regarding claim 7, the Tanaka reference discloses the latching protrusion comprises a pair of latching portions (135 on both sides) provided at both widthwise ends of the first insulating wall.
Regarding claim 8, the Tanaka reference discloses the second insulating wall is fixed to the cover main body (122).  
Regarding claim 9, the Tanaka reference discloses the second insulating wall extends from the cover main body in a downward direction (rotate) opposite side of  the hollow portion.  
Regarding claim 10, the Tanaka reference discloses the first insulating wall is provided at a position relatively far from the hollow portion (when open and as can be seen in Fig. 5) and covers an outer side of the bus bar, and the second insulating wall is 
Regarding claim 11, the Tanaka reference discloses the bus bar cover comprises bus bar covers (108) covering both end portions of the bus bar, and an insulating material (107 insulated from the atmosphere) is provided on a central portion of the bus bar except for both the end portions of the bus bar (Fig. 5).
Regarding claim 12, the Tanaka reference discloses the bus bar cover further comprises an assembly guide (128) for guidance to an assembling position of the bus bar cover with respect to the bus bar.  
Regarding claim 13, the Tanaka reference discloses wherein the assembly guide comprises an assembly hole to insert the bus bar into the assembly hole (can be seen in Fig. 7).  
Regarding claim 14, the Tanaka reference discloses the assembly guide further comprises an assembly protrusion (128) to fix the assembling position of the bus bar cover with respect to the bus bar.  
Regarding claim 15, the Tanaka reference discloses the assembly protrusion protrudes from a wall defining the assembly hole (Fig. 5).  
Regarding claim 16, the Tanaka reference discloses  the second insulating wall protrudes downward from the assembly guide (protruding includes 127 downward to 122).  
Regarding claim 17, the Tanaka reference discloses the bus bar cover is provided using an insulating material as a one-piece part (108).


Claim(s) 1, 4-10, 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Publication 2011/0223466).
Regarding claim 1, the Lee reference discloses a plurality of battery packs, a bus bar defining a coupling hole (where 212 is located but not shown; for receiving a fastening member therethrough for electrically connecting neighboring battery packs to each other P52) and a bus bar cover covering an end portion of the bus bar for insulating the bus bar (200). The bus bar cover comprising a cover main body (220) defining a hollow portion through which the coupling hole of the bus bar is exposed (Fig. 2, 212, 213) the hollow portion extending in a long shape  from the coupling hole and in a direction away (the long shape hollow space extending toward the 230) from the bus bar (up to the cover) to a given height above the bus bar. A first and second insulating walls extending form the cover main body adjacent the hollow portion along a length of the bus bar wherein the first insulation wall faces one surface of the bus bar and is rotatably coupled to the cover main body by hinge (231) axes crossing perpendicular to the length of the bus bar (210), and wherein the second insulation wall faces another surface of the bus bar and is fixedly coupled to the cover main body (223). 
Regarding claim 4, the Lee reference disclose the first insulating wall is rotatably connected to the cover main body (at 231). 

Regarding claim 6, the Lee reference discloses wherein a latching protrusion is provide don the first insulating wall to prevent separator of the first insulating wall from the bus bar (2301, 2303),
Regarding claim 7, the Lee reference discloses the latching protrusion comprise ins a pair of latching portions (2301, 2303) provided at both widthwise ends of the first insulating wall.
Regarding claim 8, the Lee reference discloses the second insulating wall is fixed to the cover main body (as can be seen 223 is attached to 220 of Fig. 3).
Regarding claim 9, the Lee reference discloses the second insulating wall extends form the cover main body in a down direction opposite the hollow portion (as can be seen in Fig. 3 wherein 223 extend downward from 220 and is opposite of the hollow portion).
Regarding claim 10, the Lee reference discloses the first insulating wall is provided in a position relative far to the hollow portion (when the cap is opened) and can cover an inner side of the bus bar and the second insulating wall is provided at a positive relatively close to the hollow portion and covers an inner side of the but bar (223 covers between the bus bar).
Regarding claim 12, the Lee reference discloses the bus bar cover further comprises an assembly guide (combination of 218) for guidance to an assembling position of the bus bar cover with respect to the bus bar.

Regarding claim 14, the Lee reference disclose the assembly guide further comprises an assembly protrusion to fix the assembling position of the bus bar cover with respect to eh bus bar (walls protruding from 218).
Regarding claim 15, the Lee reference discloses the assembly protrusion protrudes from a wall defining the assembly hole (at 218).
Regarding claim 16, the Lee reference discloses the second insulating wall protrudes down ward of the case (223) which is away from the assembly guide.
Regarding claim 17, the Lee reference discloses the bus bar cover is provided using an insulating material as a one-piece bus bar cover.
Regarding claim 18, the Lee reference discloses the bus bar cover further comprises a barrier wall portion (232, 233) neighboring the hollow portion and surrounding an opening through which a portion of the bus bar is exposed. The barrier wall portion extending in a direction away from the bus bar when closed. 
Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Lee on claim 2 is maintained. The rejection is repeated below for convenience.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US Patent 5,804,770) and over (US Publication 2011/0223466).
Regarding claim 2, Tanaka and Lee references discloses the hollow portion extending while surrounding the coupling hole but are silent in disclosing that the hollow portion has a cylindrical shape. The Tanaka and Lee references disclose that the hollow portion takes the shape of the cover walls. Therefore, it would have been obvious matter of design choice to change the shape of the cover walls since such a modification would have involved a mere change in the size, shape of a component. A change in size, shape is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 (IV)). As a result, the hollow portion within the cover walls would also be cylindrical shape. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-17 of U.S. Application No. 16/319,030. Although the claims at issue are not identical, they are not patentably distinct from each other because the two Application do not preclude from each other.
Response to Arguments
Applicant's arguments filed 12/13/21 have been fully considered but they are not persuasive. The Applicant’s principal arguments are:
The Applicant argues, “As can be seen in FIG. 7 of Tanaka, reproduced below, Tanaka does not appear to disclose the alleged hollow portion "extending in a long shape," as now recited in claim 1. “

However, as stated above the limitations, “long shape” and “given height” are relative terms, since the magnitude of the “long shape” and “given height” of the hollow portion are unclaimed and unknown, it is noted that the “long shape” and “given height” of the prior art meets the claimed requirement as hollow portion of the prior art possess certain degree of length and/or height. Thus, the hollow portion (hollow space that extends form the bus bar up to the cover) extends in a long shape form the coupling hole and in a direction away from the bus bar to a give height above the bus bar.

.


Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725